ON MOTIONS EOR REHEARING.
Sutton, J.
1. On the issue whether the plaintiff acted in good faith in deeming itself insecure, the testimony of certain witnesses to the effect that they would consider the defendant good for certain amounts was properly admitted in evidence over objection of counsel for the plaintiff. On the same issue the court erred in not permitting the local manager of the plaintiff corporation to testify that before filing the trover action, and after learning that the automobile was being used by the defendant’s brother-in-law, Forrest Davis, who had the reputation of handling and transporting liquor and had wrecked the automobile, he requested the *550original seller of the automobile to repurchase the contract, and that he also sought advice from the plaintiff’s counsel as to its right to bring the trover action to protect its interest.
2. The contention that the plaintiff is not entitled to recover, because on the trial of the case it was shown that the plaintiff had divested itself of title to the automobile, is without merit, it appearing without dispute that the plaintiff had title at the time the suit was instituted. Willis v. Burch, 116 Ga. 374 (42 S. E. 718); McElmurray v. Harris, 117 Ga. 919 (43 S. E. 987).
3. The failure of the plaintiff to surrender to the defendant, on the trial of the case, the retain-title note given to the seller for the balance due on the automobile would not bar the plaintiff from recovery, inasmuch as bringing the trover action rescinded the sale contract, and thereafter neither the plaintiff nor the original seller could enforce the note or the sale contract against the defendant. General Motors &c. Cor. v. Coggins, 178 Ga. 643 (173 S. E. 841).
The motions for rehearing are

Denied.


Stephens, P. J., and Felton, J., concur.